Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Claims 1-3, 10-13, and 16-29 have been allowed. The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of independent claims 1, 16, 18, and 19 is that the prior art does not disclose a glass composition comprising 57-75 wt% of SiO2, 3-11 wt% of Al2O3, 8.24-9.29 wt% of Na2O, 16-18.40 wt% of CaO, and less than 0.05 wt% of K2O, wherein the source of alumina is aluminum hydrate, wherein the glass composition is free of zirconium, wherein a glass product prepared from said glass composition has a strain point in the range of 590 °C and 635 °C and a coefficient of thermal expansion of at least 7.4 ppm/°C and less than 8.5 ppm/°C in conjunction with other limitations of the claims.
The closest prior art reference is Amin in view of Rinehart (already on the record). Although Para.0028 of Amin has a broad and non-specific teaching of overlapping ranges for the claimed composition, none of the examples of Amin disclose the combination of SiO2, Al2O3, Na2O, CaO, K2O and ZrO2 as claimed in the instant invention. In addition, the disclosed examples in Amin have strain points of 789 °C, 792 °C , and 960 °C (see table 1 of Amin) , which are way above the claimed range of 590 °C and 635 °C. Therefore, a person having ordinary skill in the art would not expect the glass composition disclosed by Amin inherently having a strain point and a coefficient of thermal expansion overlapping with the claimed ranges due to the lack of strong guidance and any recognition in Amin that the disclosed glass product of Amin would have the claimed strain point and coefficient of thermal expansion.
Therefore, the pertinent prior art references cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention in the manner as claimed by the Applicant. Therefore, the unique combination of the instant claimed invention is allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433.  The examiner can normally be reached on Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726